     Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 1 of 17 Page ID #:1283


   WESTON & McELVAIN LLP
 1 Aaron C. Agness (State Bar No. 221943)
   Joel A. Graboff (State Bar No. 316900)
 2 1960 E. Grand Avenue, Suite 400
   El Segundo, CA 90245
 3 Telephone: (213) 596-8000
   Facsimile: (213) 596-8039
 4 E-mail: aagness@wmattorneys.com
           jgraboff@wmattorneys.com
 5
   Attorneys for Plaintiff
 6 TRAVELERS PROPERTY CASUALTY
   COMPANY OF AMERICA
 7
 8 Robert S. Freund (SBN 287566)
   ROBERT FREUND LAW
 9
   10866 Wilshire Boulevard, Suite 400
10 Los Angeles, CA 90024
11 Telephone: (323) 553-3407
   Email: robert@robertfreundlaw.com
12
13 Kevin J. Cole (SBN 321555)
   KJC LAW GROUP, A.P.C.
14 6700 Fallbrook Avenue, Suite 207
15 West Hills, CA 91307
   Telephone: (818) 392-8995
16 Email: kevin@jkclawgroup.com
17
   Attorneys for Defendant,
18 TSC Acquisition Corporation
19                              UNITED STATES DISTRICT COURT
20            CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
21
       TRAVELERS PROPERTY                  CASE NO. 2:19-cv-03863 PA-SK
22     CASUALTY COMPANY OF
23     AMERICA,                            DISPUTED JURY INSTRUCTIONS

24                 Plaintiff,
25     v.                                  Judge:           Hon. Percy Anderson
26                                         Action Filed:    May 3, 2019
       TSC ACQUISITION CORP.,
27                                         Trial Date:      July 21, 2020
                   Defendant.
28


                                 DIPSUTED JURY INSTRUCTIONS
     Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 2 of 17 Page ID #:1284



 1                                          INDEX
 2
 3     Number            Title                      Authority/Source                Page
 4                                                                                 Number
 5        4      BURDEN OF              9th Cir. Model Instruction No. 1.7           3
 6               PROOF-CLEAR
 7               AND CONVINCING
 8               EVIDENCE
 9        24     WORKERS                California Workers’ Compensation             6
10               COMPENSATION           Uniform Statistical Reporting Plan-
11               CLASSIFICATIONS        1995, Cal. Code Regs. Tit. 10, § 2318.6;
12               – STORES-RETAIL        Workers Compensation Insurance
13               (8017) and             Rating Bureau (“WCIRB”) California,
14               CLERICAL OFFICE        Code 8017,
15               EMPLOYEES (8810)       https://www.wcirb.com/content/stores-
16                                      retail-1; WCIRB California, Code 8810,
17                                      https://www.wcirb.com/content/usrp-
18                                      part-3-section-iii-rule-4-standard-
19                                      exceptions; Cal. Ins. Code § 11730 et.
20                                      seq.; Cal. Ins. Code § 11750 et. seq.;
21                                      Policy Holder Notice, California
22                                      Workers’ Compensation Insurance
23                                      Rating Laws, PN 04 99 02 B,
24                                      Endorsement to the Policies.
25
26
27
28

                                                1
                                 DISPUTED JURY INSTRUCTIONS
     Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 3 of 17 Page ID #:1285



 1     Number            Title                     Authority/Source             Page
 2                                                                            Number
 3        25     BREACH OF              CACI 325                                 10
 4               IMPLIED
 5               COVENANT OF
 6               GOOD FAITH AND
 7               FAIR DEALING—
 8               ESSENTIAL
 9               FACTUAL
10               ELEMENTS
11        28     MITIGATION OF          CACI 358                                 13
12               DAMAGES
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                 DISPUTED JURY INSTRUCTIONS
     Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 4 of 17 Page ID #:1286



 1 INSTRUCTION NO. 4 – BURDEN OF PROOF – CLEAR AND CONVINCING
 2 EVIDENCE
 3          When a party has the burden of proving any claim or defense by clear and
 4 convincing evidence, it means that the party must present evidence that leaves you with a
 5 firm belief or conviction that it is highly probably that the factual contentions of the
 6 claim or defense are true. This is a higher standard of proof than proof by a
 7 preponderance of the evidence, but it does not require proof beyond a reasonable doubt.
 8
 9 Authority/Source:
10 9th Cir. Model Instruction No. 1.7
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                               DISPUTED JURY INSTRUCTIONS
     Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 5 of 17 Page ID #:1287



 1 TSC’s Objection:
 2          TSC objects to the jury being given any instruction suggesting that TSC’s burden
 3 of proof is anything higher than preponderance of the evidence. For example, although
 4 case law suggests the burden of proof to support the affirmative defense of unclean hands
 5 is clear and convincing evidence, see, e.g., POM Wonderful LLC v. Coca Cola Co., 166
 6 F. Supp. 3d 1085, 1091–92 (C.D. Cal. 2016), courts “equate[s] unclean hands to breach
 7 of the implied covenant of good faith and fair dealing.” Dependable Highway Express,
 8 Inc. v. Rim Logistincs, Ltd., No. CV184261SJOAGRX, 2019 WL 988680, at *6 (C.D.
 9 Cal. Jan. 28, 2019).
10          Here, although TSC will present its affirmative defense of unclean hands, that
11 defense equates to its argument that Travelers breached the implied covenant of good
12 faith and fair dealing—a standard for which TSC carries a burden of proof of
13 preponderance of the evidence, not clear and convincing evidence.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                              DISPUTED JURY INSTRUCTIONS
     Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 6 of 17 Page ID #:1288



 1 Travelers’s Statement in Support:
 2      “Except as otherwise provided by law, a party has the burden of proof as to each
 3 fact the existence or nonexistence of which is essential to the claim for relief or defense
 4 that he is asserting.” Western Land Office, Inc. v. Cervantes, 175 Cal.App.3d 724, 729
 5 (citing Prince v. Kennedy 3 Cal. App. 404, 407, 85 P. 859 (1906)). TSC is asserting
 6 Travelers did not perform the audits in good faith (unclean hands), and thus, the burden is
 7 on the party alleging an affirmative defense to prove it. Id.
 8          Furthermore, to prevail on a defense of unclean hands, TSC must demonstrate by
 9 clear and convincing evidence that, (1) “that the plaintiff's conduct is inequitable;” and
10 (2) “that the conduct relates to the subject matter of [the plaintiff's] claims.”
11 Fuddruckers, Inc. v. Doc's B.R. Others, Inc., 826 F.2d 837, 847 (citing CIBA–GEIGY
12 Corp. v. Bolar Pharm., 747 F.2d 844, 855 (3rd Cir.1984)); see also TrafficSchool.com,
13 Inc. v. Edriver, Inc., 653 F.3d 820, 833 (9th Cir.2011) (holding that a defendant must
14 demonstrate that an unclean hands defense applies with “clear, convincing evidence”).
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                DISPUTED JURY INSTRUCTIONS
     Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 7 of 17 Page ID #:1289



 1 INSTRUCTION NO. 24 – WORKERS COMPENSATION CLASSIFICATIONS –
 2 STORES-RETAIL (8017) and CLERICAL OFFICE EMPLOYEES (8810)
 3          The following are classifications set forth by the Workers Compensation Insurance
 4 Rating Bureau:
 5
 6          8017 (Stores-Retail) - This classification applies to retail stores engaged in the sale
 7          of items not more specifically described by another store classification, including
 8          but not limited to appliances, artwork, baked goods, cellular telephones, cosmetics
 9          or beauty supplies, prescription and non-prescription pharmaceuticals, party
10          supplies, craft supplies, disposable medical supplies, mattresses and box springs,
11          domestic pets, firearms, games or gaming devices, home electronics, musical
12          instruments, sporting goods, toys, vitamins or food supplements, cut Christmas
13          trees and wheelchairs.
14
15          8810 (Clerical Office Employees) - Clerical Office Employees are defined as those
16          employees whose duties are confined to keeping the books, records or cash of the
17          employer; conducting correspondence; using computers; dispatching; recording
18          weights; or who are engaged wholly in general office work or office drafting,
19          having no regular duty of a non-clerical nature in the service of the employer.
20          Except as otherwise provided in this Rule, the entire payroll of any employee who
21          is engaged in operations performed by Clerical Office Employees and also is
22          exposed (1) to any operative hazard of the business or (2) to any outside selling or
23          collecting work, shall be assigned to the highest rated classification of work to
24          which the employee is so exposed. Supervisors and clerks, such as time, stock or
25          tally clerks, whose work is (1) necessary to, (2) performed in connection with, or
26          (3) related to any operations of the business other than clerical office operations,
27          shall not be classified as Clerical Office Employees. Classification 8810, Clerical
28          Office Employees, shall be applied only to the payroll of persons herein described

                                                   6
                                DISPUTED JURY INSTRUCTIONS
     Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 8 of 17 Page ID #:1290



 1          who work exclusively in areas that are separated from all other work places of the
 2          employer by buildings, floors, partitions, railings or counters and within which no
 3          work is performed other than clerical office or drafting duties as defined in this
 4          Rule.
 5
 6 Authority/Source:
 7 California Workers’ Compensation Uniform Statistical Reporting Plan-1995, Cal. Code
 8 Regs. Tit. 10, § 2318.6; WCIRB California, Code 8017,
 9 https://www.wcirb.com/content/stores-retail-1; WCIRB California, Code 8810,
10 https://www.wcirb.com/content/usrp-part-3-section-iii-rule-4-standard-exceptions; Cal.
11 Ins. Code § 11730 et. seq.; Cal. Ins. Code § 11750 et. seq.; Policy Holder Notice,
12 California Workers’ Compensation Insurance Rating Laws, PN 04 99 02 B, Endorsement
13 to the Policies.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
                                DISPUTED JURY INSTRUCTIONS
     Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 9 of 17 Page ID #:1291



 1 TSC’s Objection:
 2          This is not a proper jury instruction because it is not drawn from any proper source
 3 of instruction (i.e., any series of model instructions, statute, appellate court opinion,
 4 restatement of law, or dictionary). Jury instructions must state the law and must not be
 5 incomplete. See Clem v. Lomeli, 566 F.3d 1177, 1181 (9th Cir. 2009) (holding jury
 6 instructions “must fairly and adequately cover the issues presented, must correctly state
 7 the law, and must not be misleading”); McGonigle v. Combs, 968 F.2d 810, 824 (9th Cir.
 8 1992) (incomplete instructions that fail to correctly state the law may ordinarily be
 9 rejected).
10          This instruction does not “state the law;” it sets out the WCIRB’s definitions of
11 just two of the classification codes that are relevant in this action. This is factual
12 evidence that should be introduced, explained, and properly placed in context during
13 trial. The instruction is also incomplete—relevant terms used in these classifications,
14 including “retail,” are further defined elsewhere in California law, including in the
15 Revenue & Taxation Code. Reading this instruction to the jury in isolation is likely to
16 mislead the jury and confuse the issue.
17          If the Court allows this jury instruction, TSC requests opportunity to submit
18 additional proposed jury instructions including additional relevant WCIRB
19 classifications, as well as definitions of material terms used in the classifications, as
20 found in proper sources of authority for such instructions. TSC has not proposed such
21 instructions at this time because, like Travelers’ proposed instruction, instructions related
22 to some but not all WCIRB classifications, and some relevant definitions of terms
23 included therein, would likely confuse the issues and mislead the jury.
24
25
26
27
28

                                                  8
                                DISPUTED JURY INSTRUCTIONS
  Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 10 of 17 Page ID #:1292



 1 Travelers’s Statement in Support:
 2         As the classification of TSC’s employees goes to the heart of the dispute in this
 3 matter, the jury must be instructed on the proper definitions for the classifications at issue
 4 in order to determine whether TSC employees were properly categorized. The only
 5 classification definitions that are relevant are those specifically crafted in the workers
 6 compensation insurance rating context, which are those promulgated by the agency
 7 authorized by law to create such a framework. Cal. Ins. Code § 11734. Here, that
 8 organization is the WCIRB. Cal. Ins. Code § 11750.3; Cal. Ins. Code § 11751.4.
 9         In this case, Travelers contends that some of TSC’s employees were properly
10 classified under code 8017, retail, while TSC disagrees and contends that they should be
11 classified under code 8810. As these are the definitions relevant to this case, the jury
12 should be instructed accordingly.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  9
                               DISPUTED JURY INSTRUCTIONS
  Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 11 of 17 Page ID #:1293



 1 INSTRUCTION NO. 25 – BREACH OF IMPLIED COVENANT OF GOOD
 2 FAITH AND FAIR DEALING—ESSENTIAL FACTUAL ELEMENTS
 3        In every contract or agreement there is an implied promise of good faith and fair
 4 dealing. This implied promise means that each party will not do anything to unfairly
 5 interfere with the right of any other party to receive the benefits of the contract. Good
 6 faith means honesty of purpose without any intention to mislead or to take unfair
 7 advantage of another. Generally speaking, it means being faithful to one’s duty or
 8 obligation. However, the implied promise of good faith and fair dealing cannot create
 9 obligations that are inconsistent with the terms of the contract.
10        TSC claims that Travelers violated the duty to act fairly and in good faith. To
11 establish this claim, TSC must prove all of the following:
12         1. That TSC and Travelers entered into a contract;
13         2. That TSC did all, or substantially all of the significant things that the contract
14            required it to do;
15         3. That Travelers unfairly interfered with TSC’s right to receive the benefits of
16            the contract; and
17         4. That TSC was harmed by Travelers’s conduct.
18
19 Authority/Source:
20 CACI 325
21
22
23
24
25
26
27
28

                                                 10
                               DISPUTED JURY INSTRUCTIONS
  Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 12 of 17 Page ID #:1294



 1 Travelers’s Objection:
 2         As expressly stated in CACI, TSC’s proposed instruction “should be given if the
 3 plaintiff has brought a separate count for breach of the covenant of good faith and fair
 4 dealing.” CACI 325 (see Directions for Use)(emphasis added). The plaintiff is
 5 Travelers, not TSC. Neither party has a cause of action for bad faith, so there is no legal
 6 basis for using this instruction, which would only apply if Travelers brought a bad faith
 7 claim. Moreover, the Court’s ruling as to whether Travelers complied with the Policies
 8 in good faith goes to the second element of the breach of contract claim, not a separate
 9 cause of action for bad faith. [Doc. No. 34.] Furthermore, the California Supreme Court
10 has established that bad faith is not among tort remedies available to insureds alleging
11 overcharging of premiums following an audit. Jonathan Neil & Assoc., Inc. v. Jones, 33
12 Cal. 4th 917, 939 (2004).
13         Moreover, TSC did not assert bad faith as an affirmative defense. Rather, TSC
14 relies on Judge Otero’s ruling denying a summary judgment motion, in order to argue
15 that alleging unclean hands is tantamount to a bad faith claim. Dependable Highway
16 Express, Inc. v. Rim Logistincs, Ltd., No. CV184261SJOAGRX, 2019 WL 988680, at *6
17 (C.D. Cal. Jan. 28, 2019). Putting aside that we are past the summary judgment stage and
18 CACI’s directions on how to use CACI 325 is clear, if TSC wanted to propose an
19 affirmative defense based on unclean hands, it would have to use the clear and
20 convincing evidence standard that applies to such a defense, which TSC seems to be
21 trying to avoid. Fuddruckers, Inc. v. Doc's B.R. Others, Inc., 826 F.2d 837, 847 (citing
22 CIBA–GEIGY Corp. v. Bolar Pharm., 747 F.2d 844, 855 (3rd Cir.1984)); see also
23 TrafficSchool.com, Inc. v. Edriver, Inc., 653 F.3d 820, 833 (9th Cir.2011) (holding that a
24 defendant must demonstrate that an unclean hands defense applies with “clear,
25 convincing evidence”).
26
27
28

                                                11
                               DISPUTED JURY INSTRUCTIONS
  Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 13 of 17 Page ID #:1295



 1 TSC’s Statement in Support:
 2         TSC’s Answer asserts the affirmative defense of unclean hands based on
 3 Travelers’s “own unfair and improper audit analyses,” which breached the implied
 4 covenant of good faith and fair dealing. The Court has ruled that “a genuine dispute
 5 exists as to whether Plaintiff complied with the Policies in good faith ….” and denied
 6 summary judgment on Plaintiff’s sole claim for breach of contract as a result. (Dkt. No.
 7 34 [MSJ Order] at p. 13.)
 8         The jury must receive the instruction as to the implied covenant of good faith and
 9 fair dealing because the Court has ruled that Plaintiff cannot prevail on its contract claim
10 if it did not “compl[y] with the Policies in good faith” and that a genuine dispute exists
11 on that issue. (Id.) The jury must receive the instruction for the additional reason that it
12 is central to the adjudication of TSC’s unclean hands affirmative defense. See
13 Dependable Highway Express, Inc. v. Rim Logistincs, Ltd., No. CV184261SJOAGRX,
14 2019 WL 988680, at *6 (C.D. Cal. Jan. 28, 2019) (“[T]he Court equates unclean hands to
15 breach of the implied covenant of good faith and fair dealing.”).
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
                               DISPUTED JURY INSTRUCTIONS
  Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 14 of 17 Page ID #:1296



 1 INSTRUCTION NO. 28 – MITIGATION OF DAMAGES
 2         If TSC breached the contract and the breach caused harm, Travelers is not entitled
 3 to recover damages for harm that TSC proves Travelers could have avoided with
 4 reasonable efforts or expenditures. You should consider the reasonableness of Travelers’s
 5 efforts in light of the circumstances facing it at the time, including its ability to make the
 6 efforts or expenditures without undue risk or hardship.
 7         If Travelers made reasonable efforts to avoid harm, then your award should
 8 include reasonable amounts that it spent for this purpose.
 9
10 Authority/Source:
11 CACI 358
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  13
                               DISPUTED JURY INSTRUCTIONS
  Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 15 of 17 Page ID #:1297



 1 Travelers’s Objection:
 2         TSC’s proposed instruction is allegedly being used in connection with Travelers’
 3 prayer for prejudgment interest. However, TSC provides no support for its instruction.
 4 If Travelers is awarded damages, Travelers will be entitled to prejudgment interest
 5 pursuant to California Civil Code 3287. Under this provision, the Court must award
 6 prejudgment interest from the first day there exists both a breach and a liquidated claim.
 7 North Oakland Medical Clinic v. Rogers, 65 Cal.App.4th 824, 828 (1998); Watson
 8 Bowman Acme Corp. v. RGW Construction, Inc., 2 Cal.App.5th 279 (2016). Moreover,
 9 the question of prejudgment interest will be presented to the Court via post-judgment
10 motion, not to the jury as part of the trial. Brocklesby v. United States, 767 F. 2d 1288
11 (9th Cir. 1985) (stating that prejudgment interest under Section 3287(a) is primarily a
12 question of law).
13         At the same time, TSC’s proposed instruction is misleading as it is not couched as
14 relating solely to prejudgment interest and is being proposed in an effort to try to reduce
15 the contractual damages that TSC might be found to owe. Therefore, there is no basis for
16 using this instruction, which is misleading and being proposed in a manner to unduly
17 prejudice Travelers, especially since prejudgment interest will not be presented to the
18 jury.
19
20
21
22
23
24
25
26
27
28

                                                14
                               DISPUTED JURY INSTRUCTIONS
  Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 16 of 17 Page ID #:1298



 1 TSC’s Statement in Support:
 2         Travelers’s Complaint seeks damages that include “interest.” (Dkt. No. 1
 3 [Complaint] at p. 5.) A plaintiff is not entitled to interest when it allows interest to add
 4 up unnecessarily by failing to promptly file a lawsuit.
 5         In this case, Travelers waited more than seven months to provide notice of the
 6 post-policy adjustment for the 2014 Policy, waited more than 18 months to provide
 7 notice of the post-policy adjustment for the 2015 Policy, waited almost three years to file
 8 suit, and has never offered or entertained any reasonable settlement figure. Any pre-
 9 judgment interest claimed by Travelers should be barred by Travelers’s failure to
10 mitigate.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 15
                               DISPUTED JURY INSTRUCTIONS
  Case 2:19-cv-03863-PA-SK Document 43 Filed 06/05/20 Page 17 of 17 Page ID #:1299



 1
 2 DATED: June 5, 2020                     WESTON & McELVAIN LLP
 3
 4                                   By    /s/ Aaron C. Agness
                                           Aaron C. Agness
 5                                         Joel A. Graboff
 6                                         Attorneys for Plaintiff
                                           TRAVELERS PROPERTY CASUALTY
 7                                         COMPANY OF AMERICA
 8
 9 DATED: June 5, 2020                     ROBERT FREUND LAW
10
11                                   By    /s/ Robert S. Freund
                                           Robert S. Freund
12                                         Attorneys for Defendant
13                                         TSC ACQUISITION CORPORATION
14
          I, Robert S. Freund, certify pursuant to Local Rule 5-4.3.4(a)(2)(i) that the content
15 of this Joint Status Report Regarding Settlement is acceptable to all parties signing this
16 document and that all parties have authorized the filing.
17
     DATED: June 5, 2020                   ROBERT FREUND LAW
18
19                                   By    /s/ Robert S. Freund
20                                         Robert S. Freund
                                           Attorneys for Defendant
21                                         TSC ACQUISITION CORPORATION
22
23
24
25
26
27
28

                                                 16
                               DISPUTED JURY INSTRUCTIONS
